                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                 Civil Action No. 5:15-cv-667-D

CAMPBELL ALLIANCE GROUP, INC.,

       Plaintiff,
                                                      PRE-TRIAL ORDER
v.

LYNN FORREST and ANDREW KWON,

       Defendants.


       Date of Conference:    September 3, 2019 at 1:00 p.m.

Appearances: For Plaintiff:          Daniel F. Lanciloti
                                     David S. Becker
                                     FREEBORN & PETERS, LLP
                                     Chicago, Illinois

                                     Kevin M. Ceglowski
                                     POYNER SPRUILL LLP
                                     Raleigh, North Carolina
                                     LR 83 .1 Counsel

               For Defendants:       Phillip J. Strach
                                     Brodie D. Erwin
                                     OGLETREE, DEAKINS, NASH,
                                             SMOAK & STEWART, P.C.
                                     Raleigh, North Carolina

I.     STIPULATIONS

       A.      The Parties

                  1.    Plaintiff, Campbell Alliance Group ("Campbell"), during the pendency of
this litigation, changed its name to inVentiv Health Consulting and, later, to Syneos Health
Consulting. For purposes of consistency, the parties have agreed to refer to the entity as
Campbell Alliance Group or Campbell.

               2.      Defendants Forrest is a citizen of the State ofNew York.




        Case 5:15-cv-00667-D Document 159 Filed 09/03/19 Page 1 of 11
             3.      Defendant Kwon is a citizen of the State of California and resides in
Woodland Hills, California.

               4.     All parties are properly before this Court.

       B.      Jurisdiction and Venue

               1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332.

              2.      Venue is proper with the U.S. District Court for the Eastern District of
North Carolina.

               3.     All defendants have been correctly designated.

               4.     There is no question as to misjoinder or nonjoinder of parties.

       C.      General Facts

               1.     Defendant Forrest began working for Campbell as a "seriior consultant" in
April 2010.

               2.    In January 2015, Defendant Forrest was promoted to the position of vice
president in Campbell's Commercial Excellence and Pricing and Market Access practice areas.
She was one of approximately twenty-five (25) individuals employed by Campbell as a vice
president.

               3.    Defendant Forrest's immediate supervisor was Keith Kelly, one of
Campbell's Managing Directors and the Practice Area Leader for the Pricing and Market Access
Group. At the time Mike Menta was Campbell's Chief Operating Officer.

                4.     Both Defendant Forrest and Defendant Kwon signed agreements titled,
"employee confidentiality, proprietary rights and intellectual property agreement" that contain
restrictive covenants.

              5.      The restrictive covenant agreements that defendants entered into with
Campbell are identical in all material respects.

                 6.     The agreements include a "Competition Provision" that prohibits Defendants,
for a period of twelve (12) months from providing "Covered Services" to any "Client" or "Actively
Targeted Prospect" of Campbell or being employed in the "Territory" by any entity that competes
with Campbell.

                7.     "Client" or "Actively Targeted Prospects" is defined in the restrictive
covenant agreements as "a department within a company or other entity (under the control of a
Director, VP, or comparable position) for which Campbell has provided Covered Services or actively
marketed (e.g. called upon to discuss) Covered Services."

               8.     "Territory" is defined as:



                                                   2


        Case 5:15-cv-00667-D Document 159 Filed 09/03/19 Page 2 of 11
       i) North Carolina, (ii) New Jersey, (iii) Pennsylvania, (iv) New York, (v)
       Massachusetts, (vi) Maryland, (vii) Illinois, (viii) California, (ix) Georgia, (x) the
       United Kingdom or any city, metropolitan area, county (or similar .political
       subdivisions in foreign countries) in which Employee provided or supervised the
       provision of Covered Services on behalf of Campbell in the last twelve (12)
       months of Employee's employment with Campbell.

              9.      The Agreements also include a non-solicitation provision that prohibits
Defendants, for a period of eighteen (18) months after their termination of employment, from:

       directly or indirectly, on behalf of Employee or on behalf of any person, firm,
       partnership, corporation, association or entity solicit[ing] or call[ing] ·upon any
       Client or Actively Targeted Prospect of Campbell with whom Employee had any
       contact on behalf of Campbell, or for whom Employee had significant exposure to
       Confidential Information through Campbell, during the last twelve (12) months of
       Employee's employment with Campbell for the purpose of inducing such client or
       prospective client to discontinue their relationship with Campbell or soliciting
       business that is the same, similar to, or in competition with the Business of
       Campbell.

               10.     The "Business of Campbell" is defined as:

       (i) the provision of consulting services; market research,· publications and web
       portal implementation in the pharmaceutical, biotechnology, medical device or
       diagnostic fields or related fields, as well as the development, marketing, and sale
       of pharmaceutical and biotech industry-focused academic courses and training
       programs, (ii) the support of the delivery of consulting, market research,
       publications, web portals, academic courses and training in those fields, and (iii)
       any other business actually be conducted by Campbell.

                11.    "Campbell" is further defined as "all subsidiaries, divisions, and affiliates
of Campbell Alliance Group, Inc., including those acquired during the term" of defendants'
restrictive covenant agreements.

               12.     The var_ious Janssen entities produce many drug brands both globally and
in the United States. Currently, Johnson & Johnson reports that Janssen corporate entities
produce fifty-four (54) different drug brands.

               13.      On August 10, 2015, Defendant Forrest informed Keith Kelly, her direct
supervisor and the Practice Group Leader for Campbell's Pricing and Market Access Group, that
she intended to resign.

               14.     On August 10, 2015, Defendants Kwon resigned from his position at
Campbell.

               15.     On August 16, 2015, Defendant Forrest informed Campbell that she was
resigning.



                                                  3


        Case 5:15-cv-00667-D Document 159 Filed 09/03/19 Page 3 of 11
               16.    Since becoming employed by Acsel, Defendants have performed work for
only the following Janssen-related entities: Janssen Global Services, LLC; Janssen Biotech, Inc.;
and Janssen Pharmaceuticals, LLC.                                              ·

       D.      Legal Issues:

       The parties identify the following as legal issues that both parties agree remain to be
resolved by the Court at trial:

                1.     Is Lynn Forrest's "Employee Confidentiality, Proprietary Rights and
Intellectual Property Agreement" supported by adequate consideration?

               2.      Did Lynn Forrest and Andrew Kwon breach their non-solicitation
obligations pursuant to their "Employee Confidentiality, Proprietary Rights and Intellectual
Property Agreement[s]" by soliciting Campbell's Clients and Target Prospects within eighteen
(18) months of the end of their employment at Campbell?            ·

               3.     Did Lynn Forrest breach her non-solicitation obligations pursuant to her
"Employee Confidentiality, Proprietary Rights and Intellectual Property Agreement" by
soliciting Andrew Kwon to leave Campbell's employ and join her in a new business venture
while both Forrest and Kwon were still employed at Campbell?

                4.     Did Lynn Forrest and Andrew Kwon breach their non-competition
obligations pursuant to their "Employee Confidentiality, Proprietary Rights and Intellectual
Property Agreement[s]" by performing work for Janssen entities within twelve (12) months of
the end of their employment with Campbell?

                5.     Has Campbell established its right to obtain an award of damages for Ms.
Forrest's and Mr. Kwon's breaches of their "Employee Confidentiality, Proprietary Rights and
Intellectual Property Agreement[ s]?"

              6.     Has Campbell established its right to obtain an award of specific
performance and for entry of an order preventing Ms. Forrest and Mr. Kwon each from soliciting
Campbell's "Clients" and "Actively Targeted Prospect[s] (as defined in Forrest's and Kwon's
"Employee Confidentiality, Proprietary Rights and Intellectual Property Agreement[s]") for a
period of 18 months beginning at the time of judgment?

              7.     Has Campbell established its right to obtain an award of specific
performance and for entry of an order preventing Ms. Forrest and Mr. Kwon each from soliciting
Campbell's "Clients" and "Actively Targeted Prospect[s] (as defined in Forrest's and Kwon's
"Employee Confidentiality, Proprietary Rights and Intellectual Property Agreement[s]") for a
period of 12 month beginning at the time of judgment?

                8.      Plaintiff acknowledges that Defendants have identified additional legal
issues that Defendants believe still need to be resolved by this Court at trial. Those remaining
issues are identified in Defendants' Finding of Fact and Conclusions of Law (D.E. 148) and
addressed in Defendants' Memoranda of Points and Authorities (D.E. 147). Plaintiffs position



                                                 4


        Case 5:15-cv-00667-D Document 159 Filed 09/03/19 Page 4 of 11
is that all remaining legal issues have been resolved by this Court in its ruling on Defendants'
Motion for Summary Judgment (D.E. 108) and that this Court need not revisit those issues.

       E.      Factual Issues:

                1.     Did Defendant Forrest sign her Employment Agreement containing
restrictive covenants before she began working at Campbell?

               2.      Did Plaintiff modify, waive, or amend Defendant's obligations under their
"Employee Confidentiality, Proprietary Rights and Intellectual Property Agreement[ s]" during
an oral discussion with Lynn Forrest before she resigned?

                3.      Are the therapeutic areas and training groups at the relevant Janssen
companies departments within a company or other entity (under the control of a Director, VP, or
comparable position) for which Campbell has provided Covered Services or actively marketed (e.g.
called upon to discuss) Covered Services?                          ·

               4.    Has Campbell presented evidence sufficient to establish that Defendants
performed work in the last twelve (12) months of their employment with Campbell for each area
or group that Campbell contends is a department at Janssen companies?

                 5.      While employed with Acsel, have the projects Defendants worked on for
Janssen companies amounted to providing "Covered Services" to a departqient within a company
or other entity (under the control of a Director, VP, or comparable position) for which Campbell has
provided Covered Services or actively marketed (e.g. called upon to discuss) Covered Services?

              6.       Has Campbell presented evidence sufficient to establish actual damages in
an amount that is certain and non-speculative?

II.    CONTENTIONS.

        A.      Plaintiffs contentions are contained in its Finding of Fact and Conclusions of
Law that were filed with the Court as D.E. 123 and are attached here as Exhibit A. Other than
the factual matters addressed in paragraphs 2, 13-19, 38-40, and 42 and; in part, in paragraphs 9-
11, 41, 43, 53, and 75 of that document, which are covered by the Stipulations of Fact stated
above, all other statements in Plaintiffs Finding of Fact and Conclusions of Law present
Plaintiffs contentions in this matter.

        B.      Defendants' contentions are contained in their Answer filed with.the.Court at D.E.
46, their Memoranda of Points and Authorities filed with the Court as D.E. 147,·and their
Finding of Fact and Conclusions of Law that were filed with the Court as D.E. J48,, attached
here as Exhibit B. Other than the factual matters addressed in paragraphs 1-6, 15, 16, 18, 21, 22,
25-30, 42, and, in part, 85, 86 and 113 of that documents, which are covered by the Stipulations
of Fact stated above. All other statements in Defendants' Memoranda ofPoints and Authorities
and Finding of Fact and Conclusions of Law present Defendants' contentions in this matter.




                                                  5


        Case 5:15-cv-00667-D Document 159 Filed 09/03/19 Page 5 of 11
III.    EXHIBITS

        Attached hereto as Exhibit C is a Trial Exhibit List comprising the entirety of exhibits
identified by both Plaintiff and Defendants. All exhibits on that list that have been identified by
either party and that are not objected to have been identified as "Trial Exhibits." Exhibits
identified by Plaintiff that have been objected to by Defendants are identified as "Plaintiffs
Exhibits" or by the acronym "PX." Exhibits identified by Defendants that have been objected to
by Plaintiffs are identified as "Defendants' Exhibit" or by the acronym "DX."

IV.     DESIGNATION OF PLEADINGS AND DISCOVERY MATERIALS.

       A.      Plaintiff designates the following pleadings and discovery materials for
consideration by the Court at trial:

       Document                     Portion              Objection                  Reason

1. Verified Complaint      ~~   1 - 88
for Injunctive and
Other Relief dated
December 23, 2015

2. Defendants'             ~ 20; ~ 22; ~ 32; ~ 34;
Answer dated May 4,        ~~ 46-47; ~~ 53-54; ~~
2016                       59-61; ~~ 63-64; ~~
                           70-72

3. Plaintiffs              Interrogatories and
Objections and             Answers to~~ 5, 6,
Answers to                 11, 12, 13, 14, 16
Defendants' First Set
of Interrogatories
dated July 12, 2016

4. Defendants'             Interrogatories and
Responses to               Answers to~~ 1, 2, 3,
Plaintiffs First Set of    4,6, 7
Interrogatories dated
July 25, 2016

5. Plaintiffs Second       Interrogatories and
Supplemental               Second Supplemental
Objections and             Answers to ~~ 6, 7,
Answers to                 14, 15; Exhibit A
Defendants' First Set
of Interrogatory Nos.
2, 3, 5, 10, 12, 14, and
15 and Its Second


                                                     6


         Case 5:15-cv-00667-D Document 159 Filed 09/03/19 Page 6 of 11
Supplemental
Answers to
Interrogatory Nos. 6
and 7 dated August
15,2016

       B.      Defendants designate the following pleadings and discovery materials for
consideration by the Court at trial:

               1.      Verified Complaint for Injunctive and Other Relief dated December 23,
2015 [D.E. 1, and all supporting exhibits]

               2.     Plaintiff's Memorandum of Law in Support oflts Motion for Preliminary
Injunction [D,E. 5 and all supporting exhibits]

               3.      Plaintiff's Reply to Response to Motion for Preliminary Injunction. [D.E.
57 and all supporting exhibits]

                  4.     Plaintiff's Answers to Defendants' First Set of Interrogatories [all
responses]

                  5.     Plaintiff's First Supplemental Answers to Interrogatories Nos. 6, 7, and 16
[all responses]

                6.     Plaintiff's Second Supplemental Answers to Interrogatories Nos. 2,3, 4, 6,
7 10, 12, 14, and 15 [all responses]                             ·

                7.     Plaintiff's Response to Defendants' Motion for Summary Judgment and
all supporting exhibits. [D.E. 87; D.E. 88-99]

V.     WITNESSES.

       A.         Plaintiff's Witness List.

                  1.     Plaintiff expects to present the following witnesses to testify at trial:

                       a.     Michael Menta- Mr. Menta will establish the existence and
content of Defendants' "Employee, Confidentiality, Proprietary Rights and Intellectual Property
Agreement[s];" Defendants' employment and work performed at Cam.pbell; the operation of
Campbell; facts relating to Defendants' departure from Campbell; the lack of any waiver of any
obligation owed to Campbell; Campbell's capacity to do the work performed by Defendants for
Janssen (as employees of Acsel) after their departure:from Campbell; Defendants' breaches of
their agreements with Campbell; and facts supporting Campbell's damages and entitlement to
specific performance.

                    b.      Keith Kelly- Mr. Kelly will establish the existence and content of
Defendants' "Employee, Confidentiality, Proprietary Rights and Intellectual Property
Agreement[s];" Defendants' employment and work performed at Campbell; the operation of


                                                    7


        Case 5:15-cv-00667-D Document 159 Filed 09/03/19 Page 7 of 11
Campbell; facts relating to Defendants' departure from Campbell; the lack of any waiver of any
obligation owed to Campbell; Campbell's relationship with relevant Janssen entities; the
departments at Janssen; work performed by Defendants for Janssen during the 12 months before
their departure from Campbell; Campbell's capacity to do the work performed by Defendants for
Janssen (as employees of Acsel) after their departure from Campbell; Defendants' breaches of
their agreements with Campbell; and facts supporting Campbell's damages and entitlement to
specific performance.

                      c.     Rohit Sood - Mr. Sood will testify about facts relevant to
Defendants' departure from Campbell, Campbell's relationship with relevant Janssen entities; the
departments at Janssen; work performed by Defendants for Janssen during the 12 months before
their departure from Campbell; and Campbell's capacity to do the work performed by
Defendants for Janssen (as employees of Acsel) after their departure from Campbell.

                       d.       Ivy Robertson - Ms. Robertson will establish Campbell's establish
that Ms. Forrest executed her offer letter, employment agreements, and related materials before
the start of her employment at Campbell. She will also establish Campbell's policies and
procedures regarding obtaining executed offer letters, einployment agreements; and related
materials before setting a start date for any employee. She will also establish the authenticity
and foundation for Defendants' employment agreements.

                       e.      Dayna Anderson - Ms. Anderson will provide her expert opinion
regarding the calculation of damages and Plaintiffs lost profits resulting from Defendants'
breaches.

                       f.     Lynn Forrest- Ms. Forrest will establish the existence and content
of her "Employee, Confidentiality, Proprietary Rights and Intellectual Property Agreement[s];"
Defendants' employment and work performed at Campbell; facts relating to Defendants'
departure from Campbell; her relationship with relevant Janssen entities and individuals
employed at those entities; work performed by Defendants for Janssen during the 12 months
before their departure from Campbell; Defendants' breaches of their agreements with Campbell;
and facts supporting Campbell's damages and entitlement to specific performance.

                       g.     Andrew Kwon-Mr. Kwon will establish the existence and content
of his "Employee, Confidentiality, Proprietary Rights and Intellectual Property Agreement[s];"
Defendants' employment and work performed at Campbell; facts relating to Defendants'
departure from Campbell; his relationship with relevant Janssen entities and individuals
employed at those entities; work performed by Defendants for Janssen during the 12 months
before their departure from Campbell; Defendants' breaches of their agreements with Campbell;
and facts supporting Campbell's damages and entitlement to specific performance.

                     h.      Lujing Wang-Mr. Wang will establish facts relating to Acsel's
recruitment of Defendants; Defendants' breaches of their agreements with Campbell; and facts
supporting Campbell's damages and entitlement to specific performance.

              2.      Plaintiff may call the following witnesses to testify at trial ifthe need
                      arises:



                                                 8


        Case 5:15-cv-00667-D Document 159 Filed 09/03/19 Page 8 of 11
                       a.     Patrick Manhard-Mr. Manhard may be called upon to testify
regarding facts relating to Campbell's finances and issues relating to damages caus~d by .
Defendants' breaches of their agreements with Campbell.

                       b.      Any witness identified by Defendants.

               3.      Witnesses who Plaintiff may present by deposition

                       a.      Lujing Wang - Designated portions of the transcript along with
                               counter-designations and objections are included in the table
                               attached as Exhibit D. For the Court's reference, highlighted
                               copies of transcripts of Mr. Wang's depositions are attached to
                               Exhibit D as Exhibit 1.

                       b.      Ivy Robertson - Designated portions of the transcript along with
                               counter-designations and objections 'are included· in the table
                               attached as Exhibit D. For the Court's reference, a highlighted
                               copy of the transcript of Ms. Robertson's deposition is attached to
                               Exhibit D as Exhibit 2.

       B.      Defendants' Witness List.

               1.      Defendants expect to call the following witnesses attrial:

                        a.       Lynn Forrest- Ms. Forrests will establish facts related to her hiring
by Campbell; the timing of the.execution of her restrictive covenant agreements; the work she
performed while at Campbell for Janssen-affiliated companies; her decision to resign from
Campbell and the events surrounding her resignation; Campbell's modification and/or waiver of
her restrictive covenant agreements; the fact that she did not solicit work from any Campbell
client; and facts related to the work she performs on behalf of Acsel.

                       b.    Andrew Kwon- Mr. Kwon will establish facts related to his hiring
by Campbell; the work he performed while at Campbell for Janssen-affiliated companies; his
decision to resign from Campbell and the events surrounding his resignation; the fact that
Defendant Forrest did not cause him to resign his employment with Campbell; that he did not
solicit work from any Campbell client; and facts related to the work he perform,ed on behalf of
Acsel.

                       c.       Lujing Wang- Mr. Wang will testify that he did not recruit nor hire
Defendants with an eye towards having Defendants' bring Janssen-affiliate project work to
Acsel; he will establish facts related to how the pharmaceutical consulting world operates,
competition present in the marketplace; and how project work is typically awarded.

                       d.       Michael Menta- Mr. Menta will provide facts related to his
agreement to waive and/or modify Defendant Forrest's restrictive covenants; information related
to who the true "client" is for Campbell employees trying to obtain project work from Janssen-
affiliate companies; his interpretation of what actions the provisions in Defendants' restrictive



                                                  9


        Case 5:15-cv-00667-D Document 159 Filed 09/03/19 Page 9 of 11
covenants preclude; and information related to the internal turmoil at Campbell in 2014-2015
that resulted in Defendants' decision to resign their employment.                ·    ·

                       e.      Keith Kelly- Mr. Kelly will provide facts related to his agreement
to waive and/or modify Defendant Forrest's restrictive covenants; inforination related to who the
true "client" is for Campbell employees trying to obtain project work from. Janssen-affiliate
companies; his interpretation of what actions the provisions in Defendants' restrictive covenants
preclude; and information related to the internal turmoil at Campbell in 2014-2015 that resulted
in Defendants'. decision to resign their employment.

                       f.       Robert Hancock will provide his expert opinion regarding how
Plaintiffs expert is not qualified to provide expert opinions in this matter and how her
calculation of Campbell's alleged lost profits is fatally flawed.

                       g.      Dayna Anderson- Ms. Anderson will establish that her calculations
of Campbell's alleged lost profits are based on flawed assumptions and methodologies not
generally accepted in the field of damages analysis or by courts.

               2.      Defendants may also all the following witnesses attrial:

                        a.     Meredith Unger- Ms. Unger will provide testimony related to the
internal structure at Janssen-affiliated companies and her interactions and business relationships
with Defendants.

                        b.     Chris Maffie- Mr. Maffie will provide testimony related to the
internal structure at Janssen-affiliated companies and his interactions and business relationships
with Defendants.

                        c.     Debra Alper- Ms. Alper will provide testimony related to the
internal structure at Janssen-affiliated companies and her interactions and business relationships
with Defendants.

                        d.     Felicia D'Oria- Ms. D'Oria will provide testimony related to the
internal structure at Janssen-affiliated companies and her interactions and business relationships
with Defendants.

                        e.      Shruti Kusumgar- Ms. Kusumgar will provide testimony related to
the internal structure at Janssen-affiliated companies and her interactions and·business
relationships with Defendants.                                                   ·

                        f.     Elena Cordero- Ms. Cordero will provicie testimony related to the
internal structure at Janssen-affiliated companies and her interactions and business relationships
with Defendants.

                        g.     Maura Snyder- Ms. Snyder will provide testimony related to the
internal structure at Janssen-affiliated companies and her interactions and business relationships
with Defendants.



                                                10


       Case 5:15-cv-00667-D Document 159 Filed 09/03/19 Page 10 of 11
                         h.      Marisa Graziano- Ms. Graziano will provide testimony related to
 the internal structure at Janssen-affiliated companies and her interactions ·and business
 relationships with Defendants.

                       i.      Any witness identified by Plaiptiff

                3.     Witnesses who defendants may present by deposition:

                       a.      Matthew Bouchard - Designated portions of the transcript along
                               with counter-designations and objections are included in the table
                               attached as Exhibit E. For the Court's reference, a highlighted
                               copy of the trarlscript of Mr. Bouchard's deposition is attached to
                               Exhibit E as Exhibit 1.

                       b.       Daniel G. Jones - Designated portion·s of the transcript along with
                                counter-designations and objections are inclµded in the table
                                attached as Exhibit E. For the Court's reference,.a highlighted
                                copy of the transcript of Mr. Jones' deposition is· attached to
                              · Exhibit E as Exhibit-2.                     .

                       c.       Rohit Sood - Designated portions of the transcript along with
                             · counter-designations and objections are included in the table
                                        as                                        a
                                attached Exhibit E,. !<'or the Court's reference, highlighted
                                copy of the transcript of Mr. Sood's deposition is attached to .
                              , Exhibit E as Exhibit 3.                              .

                        d.     Defendants have indicate that, if required, they "may present out-
                               of-state witnesses testimony in the fomt of de berie esse deposition
                               testimony." Plaintiff objects to this disclosure and Defendants'
                               intent to do so. To date, Defendants have not identified any
                               witness they see to present in this fashion and the parties have not
                               even discussed the possibility. At this iate date, and without
                               proper notice, Plaintiff objects to any presentation· of any witness
                               in the form of de bene esse deposition testimony.

  VI.     TRIAL TIME ESTIMATE: The Court has set a four-day trial time for this matter.

APPROVED SUBJECT TO THE COURT'S RULINGS AT THE PRETRIAL CONFERENCE.

        This ~ day of September 2019.




                                                       JAMES C. DEVER III
                                                       United States District Judge




                                                  11

         Case 5:15-cv-00667-D Document 159 Filed 09/03/19 Page 11 of 11
